NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 21 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RICHARD G. RUNQUIST,                             No. 11-16101

              Petitioner - Appellant,            D.C. No. 2:05-cv-02614-GEB

  v.
                                                 MEMORANDUM*
JEANNE S. WOODFORD, et al.,

              Respondents - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                            Submitted April 16, 2014**

Before: GOULD, BERZON, and BEA, Circuit Judges.

       California state prisoner Richard G. Runquist appeals a district court order

denying his 28 U.S.C. § 2254 habeas corpus petition. We have jurisdiction under

28 U.S.C. § 2253. We review de novo the district court’s denial of Runquist’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas corpus petition, see Fairbank v. Ayers, 650 F.3d 1243, 1250 (9th Cir.

2011), and we affirm.

      Runquist argues that the state court deprived him of due process when it did

not advise him of the sentencing consequences of his plea. He further contends

that the state appellate court considered his federal due process claim on direct

appeal and that we must defer to its conclusion of constitutional error. The record

reflects, however, that the state court decision affirming Runquist’s conviction and

sentence did not consider whether there was federal constitutional error. Even

though the state court rejected Runquist’s due process challenge to the

voluntariness of his plea by summarily denying his petitions for habeas relief under

California law, our review is limited by the deference required by AEDPA. See

Johnson v. Williams, 133 S. Ct. 1088, 1094 (2013); Harrington v. Richter, 131 S.

Ct. 770, 784-85 (2011) (“When a federal claim has been presented to a state court

and the state court has denied relief, it may be presumed that the state court

adjudicated the claim on the merits . . . .”).

      On the merits, the record reveals that Runquist was aware of his sentencing

exposure. The state court’s rejection of his due process challenge to the

voluntariness of his plea was therefore neither contrary to nor based upon an




                                            2
unreasonable application of clearly established federal law, as determined by the

U.S. Supreme Court. See 28 U.S.C. § 2254(d)(1); Richter, 131 S. Ct. at 785.

      Runquist also argues that his lengthy sentence under California’s Three

Strikes Law ran afoul of his plea agreement, which he contends specified a

maximum term of five years. Because the state court did not apply contract law

principles to the consideration of this claim, our review is de novo. See Butler v.

Curry, 528 F.3d 624, 641 (9th Cir. 2008) (noting that where a state court decision

is contrary to federal law, de novo review applies to consideration of the federal

constitutional challenge); Buckley v. Terhune, 441 F.3d 688, 695 & n.5 (9th Cir.

2006) (en banc) (holding that a state court decision failing to apply contract law

principles to a breach of plea claim is “contrary to” clearly established federal law).

The waiver of rights form was ambiguous because it did not allude to Runquist’s

sentencing exposure on the special allegations relating to his prior convictions.

The record as a whole, however, reveals that the parties contemplated a bench trial

on the special allegations, with sentencing consequences to be determined under

state law. Runquist’s sentence did not contravene the terms of his plea agreement,

and the state court’s rejection of his breach of plea claim was proper.




                                          3
      Runquist also contends that the state court violated due process by denying

his motion to withdraw his plea. Because Runquist’s sentence did not transgress

the terms of his plea agreement, he had no constitutional right to withdraw his plea.

      AFFIRMED.




                                          4